Citation Nr: 1621299	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  10-11 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.   Entitlement to an initial rating in excess of 20 percent from October 24, 2006, for service-connected right ankle condition associated with the Veteran's service-connected left ankle condition.

2.   Entitlement to an initial rating in excess of 30 percent from March 10, 2006, for service connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969; and he is a Vietnam combat veteran.  Commendations include a Combat Infantry Badge.

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2008 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In the former rating decision, the RO granted entitlement to service connection for a right ankle disorder with an evaluation of ten percent effective October 24, 2006, the date of the Veteran's initial claim for that disability.  The latter rating decision granted entitlement to service connection for PTSD with an evaluation of 30 percent effective March 10, 2006, the date of the Veteran's initial claim for that disability. 

In October 2013 the Board remanded the case to the RO for further development and adjudicative action.

In August 2014, the RO issued a Supplemental Statement of the Cast (SSOC) in which the Veteran's disability rating for a service-connected right ankle disorder was raised from 10 percent to 20 percent effective October 24, 2006.  Because the increased rating for the Veteran's service-connected right ankle disorder does not represent a complete grant of benefits sought, the increased rating claim for ischemic heart disease remained in appellate status. AB v. Brown, 6 Vet. App. 35, 38 (1993).

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.




FINDINGS OF FACT

1.   Since the effective date of service connection, the Veteran's right ankle disorder has been manifested by marked limitation of motion, but not by ankylosis.

2.   Since the effective date of service connection, the Veteran's PTSD has been shown to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks throughout the period on appeal.


CONCLUSIONS OF LAW

1.   For the entire rating period, the criteria for a rating in excess of 20 percent for the Veteran's service-connected right ankle disorder have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5271 (2015). 

2.   For the entire rating period, the criteria for a rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and records from the Social Security Administration used in conjunction with a claim for SSA disability benefits.   He was afforded November 2012 and August 2014 examinations, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his right ankle disorder or PTSD disability have worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The agency of original jurisdiction (AOJ) substantially complied with the October 2013 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.

Increased Ratings

The Veteran seeks a rating in excess of 10 percent for the service-connected right ankle disorder and in excess of 30 percent for the service-connected PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Right Ankle Disorder

The Veteran's service-connected right ankle disorder is rated under Diagnostic Code 5271.  Diagnostic Code 5271 governs limitation of motion of the ankle. 

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Under diagnostic code 5271, a 10 percent evaluation is assigned for moderate limitation of the ankle, and a maximum 20 percent evaluation is assigned for marked limitation of motion. 38 C.F.R. § 4.71a.  Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 degrees to 45 degrees. 38 C.F.R. § 4.71a, Plate II.

VA increased the Veteran's rating from 10 percent to 20 percent in August 2014.  This grant was effective the date the Veteran filed his claim.  This decision represents only a partial grant of the benefits the Veteran sought on appeal because the Veteran's ankle disorder could be granted a higher rating under another diagnostic code that applies to the ankle or through extraschedular rating.  

The only diagnostic code for ankle disorders that offers a potentially higher rating than the Veteran's current 20 percent rating is for ankylosis of the ankle.  

The record contains little evidence to support a conclusion that the Veteran has ankylosis, let alone of sufficient severity to warrant a 30 or 40 percent rating.  Most notably, the August 2014 VA examiner concluded that the Veteran does not have ankylosis of the ankle.  Instead, the VA examiner diagnosed the Veteran with a right ankle sprain.

Treatment notes indicate that the Veteran's right ankle disorder has been given different diagnoses, but the notes do not support a finding that the Veteran has ankylosis of the ankle.  For instance, in February 2007 the Veteran had imaging taken of his right foot and ankle.  The imaging revealed mild to moderate hallux valgus, possible gout, and a small posterior plantar calcaneal spur.  In March 2009 the Veteran's doctors diagnosed him with ankle arthralgia and recommended a brace for his ankle.  In May 2010 the Veteran visited his doctors with right foot and ankle pain.  At this encounter the Veteran was diagnosed with right ankle erythema and improving edema to the lateral right ankle, but no mention was made of possible ankylosis. 

The Veteran has not submitted argument or explanation as to why the classification of his ankle disorder as limited range of motion is incorrect.  As it is neither contended nor shown that the Veteran's service-connected right ankle disability involves ankylosis, there is no basis for assignment of a higher or separate rating under Diagnostic Codes 5270. See 38 C.F.R. § 4.71a.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating. See 38 C.F.R. § 3.321(b)(2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability. Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected right ankle disorder is contemplated and reasonably described by the rating criteria discussed above.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating. See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The Board finds that the available schedular evaluations are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.

PTSD

The RO assigned an initial 30 percent rating for the service-connected PTSD  pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 in a February 2009 decision effective the date the Veteran's claim was received.  The Veteran disagreed with the rating and this appeal ensued. 

The regulations establish a general rating formula for mental disabilities. See 38 C.F.R. § 4.130 (2015).  Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment. 

Under Diagnostic Code 9411, a 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

The Veteran is seeking entitlement to a higher initial rating for PTSD, evaluated as 30 percent disabling effective March 2006. After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that an increased rating for the Veteran's PTSD is not warranted.

The Veteran was initially evaluated by a VA psychologist for PTSD in December 2008.  During this evaluation the Veteran reported that he avoids news of the Iraq war because it reminds him of casualties in Vietnam and that he has a loving and stable relationship with his wife of 30 years.  He also reported occasional sleep disturbance, intrusive memories of Vietnam, mild hypervigilance, feelings of estrangement, and a need to avoid reminders of his combat experience.  The VA psychologist noted that the Veteran was alert and oriented in all spheres, makes guarded eye contact, is highly anxious, has a constricted affect but congruent with mood and thought content, does not report suicidal or homicidal thoughts or plans, does not display impaired communication, has relevant, logical, goal oriented thinking, does not experience hallucinations, panic attacks, phobias, or obsessive thoughts or rituals that interfere with functioning, and intact or adequate recall, attention, and concentration.  The VA psychologist concluded that the Veteran's signs and symptoms of PTSD are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. 

At a PTSD counseling session in December 2009, the Veteran reported discomfort and anxiety at a funeral for a family member who was a veteran.  The notes from a PTSD counseling session in January 2010 indicate that the Veteran experienced avoidant behavior, frustration with dealing with PTSD symptoms, and feelings of guilt and shame related to his service.  Treatment notes from September 2010 include a mental status examination.  During this examination the Veteran denied suicidal or homicidal thoughts, plans, or intent.  The Veteran's treating provider diagnosed him with PTSD at this encounter. However, in another treatment note from September 2010 the Veteran's provider did note the presence of suicidal ideations.  

Pursuant to his application for Social Security Disability, the Veteran's submitted an evaluation from his social worker at VA in March 2010.  The social worker reported recurrent nightmares, flashbacks, obsessive and intrusive thoughts, avoidance, and isolativeness.  The social worker reported that the Veteran was anxious, displayed clear speech and logical thought, had distracted or impaired perceptions, was nervous and tense, and had impaired long term memory, poor insight, and guarded judgement.  The provider noted that employment aggravates the Veteran's PTSD historically and currently causes him anxiety and hypervigilance, that the Veteran gets easily confused and has poor ability to retain information, and has difficulty adapting to changes in his environment, among other limitations.  

The Veteran's private licensed social worker submitted a statement in September 2012 that described the Veteran's PTSD symptoms.  This treating provider described nightmares, hypervigilance, flat affect, and thoughts of suicide without a plan.  The Veteran makes efforts to avoid stimuli that would remind him of the traumatic events, has emotional numbing, and often obsesses about the lack of purpose of his service.  In June 2014, the same provide offered an addendum opinion.  The opinion noted the Veteran continues to experience flashbacks due to trauma, avoids weather that evokes memories of trauma, and has psychic numbing.  The Veteran's provider stated that the Veteran spends as much time as possible avoiding others in social situations. 

The November 2012 VA examiner concluded that the Veteran has occupational and social impairment with occasional decrease in work efficiency.  The VA examiner reported that the Veteran's PTSD leads to symptoms that include recurrent and distressing recollections of the event, efforts to avoid thoughts, feelings or conversations associated with the trauma, efforts that avoid activities, places, or people that arouse recollections of the trauma, feeling of detachment and estrangement from others, hypervigilance, and difficulty sleeping.  

The August 2014 VA examiner opined that the Veteran experiences occupational and social impairment with occasional decrease in work efficiency.  The VA examiner noted that the Veteran has social withdrawal, is likely to lose his temper, experiences nightmares two to three times per week, and experiences worse symptoms in warmer weather because he is reminded of the Vietnamese climate.  The VA examiner also noted that the Veteran was only able to remain in his most recent job because it was solitary and otherwise he would have come into conflict with coworkers and supervisors.  In terms of the Veteran's PTSD symptoms, the VA examiner reported that the Veteran directly re-experiences the traumatic event, has recurrent distressing dreams, has intense or prolonged psychological distress at exposure to internal or external cues, has avoidance of distressing memories, thoughts, or feelings associated with the traumatic event, has a persistent negative emotional state, displays irrational behavior and angry outbursts, has had these symptoms for longer than a month, and has clinically significant distress or impairment in social, occupational, or other functioning due to these symptoms.  

These records indicate that, even providing the Veteran the benefit of the doubt, his PTSD does not cause deficiencies in most areas.  While there are indications that the Veteran has had suicidal thoughts sporadically, these thoughts are not a common theme throughout the medical records.  Neither of the two VA examiners noted any suicidal or homicidal ideations.  There is little evidence that the Veteran has obsessional rituals that interfere with routine activities, near continuous panic or depression, impaired impulse control or periods of violence, neglect of personal hygiene, or inability to maintain effective relationships.  The Veteran has been married to the same woman for 30 years and reports a stable and loving relationship, he has presented to his doctors and examiners with appropriate hygiene, and there is little evidence of violent outbursts.  The Veteran reported that he retired from his most recent job because of his physical disabilities, not his PTSD, indicating that his functioning is inconsistent with near continuous panic or depression.  At the 2014 VA examination the report notes that the Veteran did not report significant changes in social functioning since 2012, has stopped fishing because of his physical disabilities not his PTSD, and attends family gatherings to please his wife.  

Even providing the Veteran the benefit of the doubt, there is not sufficient evidence to conclude that the Veteran experiences occupational and social impairment with reduced reliability and productivity.  In his initial December 2008 evaluation the examiner noted that the Veteran's symptoms were mild or transient.  A social worker evaluating the Veteran in March 2010 reported that the Veteran was anxious, had distracted or impaired perceptions, was nervous and tense, had impaired long term memory, poor insight, and guarded judgement, and gets easily confused.  But this social worker was an intern and was not licensed, so these observations are afforded less weight than those judgements of the VA examiners.  The August 2012 VA examiner opined that the Veteran's symptoms are consistent the criteria for a 30 percent rating.  The November 2014 VA examiner also concluded that the 30 percent rating criteria matched the Veteran's symptoms.   

Aside from the evaluation by the social work intern, the competent medical records do not support a conclusion that the Veteran has difficulty with speech, experiences panic attacks regularly, let alone once a week, has trouble understanding complex commands, has impaired judgment or abstract thinking, or has difficulty maintaining relationships.  The Veteran's most recent job required complex abstract thought, as he was required to repair complicated machinery.  He also has been married to his wife for 30 years and reports positive relationships with his children, indicating the ability to maintain relationships.  The evidence does show that the Veteran has difficulty establishing effective relationships, as he self-reported isolating himself at work and in social situations.  However, this symptom does not outweigh the evidence suggesting the Veteran's symptoms are consistent with the criteria for a 30 percent rating for PTSD.  Specifically, the Board places significant weight on the judgements of the two expert VA examiners who reviewed the Veteran's medical records, examined him in person, and opined the Veteran experiences no more than occasional decreases in work efficiency. 

The preponderance of the evidence is against the assignment of higher rating than the 30 percent rating already assigned.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating. See 38 C.F.R. § 3.321(b)(2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected PTSD is contemplated and reasonably described by the rating criteria discussed above.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating. See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

Further, and according to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b)  is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board finds that the available schedular evaluations are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial rating in excess of 20 percent for service-connected right ankle condition associated with the Veteran's service-connected left ankle condition is denied.

Entitlement to an initial rating in excess of 30 percent from March 10, 2006, for service connected posttraumatic stress disorder (PTSD) is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


